Name: Council Regulation (EEC) No 2219/88 of 19 July 1988 fixing the guide price for soya beans for the 1988/89 marketing year
 Type: Regulation
 Subject Matter: plant product
 Date Published: nan

 26 . 7 . 88No L 197 / 14 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 2219 / 88 of 19 July 1988 fixing the guide price for soya beans for the 1988 / 89 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 1491 / 85 of 23 May 1985 laying down special measures for soya beans (*), as last amended by Regulation (EEC) No 2217 / 88 ( 2 ), and in particular Article 1 ( 1 ) and ( 3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas , when the guide price for soya beans is fixed on an annual basis , account should be taken of the objectives of the common agricultural policy and of the contribution which the Community desires to make to the harmonious development of world trade; whereas the objectives of the common agricultural policy are , in particular , to ensure a fair standard of living for the agricultural community and to ensure that supplies are available and reach consumers at reasonable prices ; Whereas the second subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 1491 / 85 provides more specifically that this price shall be fixed at a fair level for producers , having regard to the supply requirements of the Community ; whereas , to this end , a balanced relationship should be maintained between this price and the price of other oil seeds ; Whereas , in accordance with those criteria , the guide price should be set at the levels indicated below; Whereas the guide price must be set for a standard quality to be determined by reference to the average quality of beans harvested in the Community ; whereas the quality laid down for the 1987 / 88 marketing year meets this requirement and can accordingly be used for the next marketing year ; Whereas , under Article 68 of the Act of Accession , prices in Spain were set at levels differing from that of the common prices ; whereas , pursuant to Article 70 ( 1 ) of the Act of Accession , the Spanish prices should be aligned on the common prices each year at the beginning of the marketing year ; whereas the rules laid dowp for this alignment give the Spanish prices set out below, HAS ADOPTED THIS REGULATION: Article 1 For the 1988 / 89 marketing year , the guide price for soya beans shall be : ( a ) 44,35 ECU per 100 kilograms for Spain ; (b ) 55,85 ECU per 100 kilograms for the other Member States . Article 2 The price referred to in Article 1 shall relate to beans :  in bulk , of sound , genuine , and merchantable quality , and  with an impurity content of 2 % and , for beans as such , humidity and oil contents of 14% and 18% respectively . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply with effect from 1 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS ( ») OJ No L 151 , 10 . 6 . 1985 , p. 15 . ( 2 ) See page 11 of this Official Journal , ( 3 ) OJ No C 139 , 30 . 5 . 1988 , p. 26 . ( 4 ) OJ No C 167 , 27 . 6 . 1988 . ( s ) OJ No C 175 , 4 . 7 . 1988 , p. 33 .